Detailed Action
	This action is responsive to an original non-provisional application filed on 10/23/2019 with acknowledgement that this application does not claim priority to another application. 
	Claims 1-5, 7, 10-20, and 22-23 are currently pending.  Claims 1, 15, and 20 are independent claims.  Claims 11-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on July 5, 2022 is acknowledged.  Six pages of amended claims were received on 7/5/2022.  Claims 1, 10, 15, and 20 have been amended.  Claim 23 is newly presented.  Claim 10 has been amended such that it is no longer objected to.  
Election/Restrictions
Applicant’s election of Group I, Species A, drawn to a material clearing system wherein the fluid supply line is configured to pump air, in the reply filed on 5/24/2021 is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  
Claims 11-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 101 191 A1 to Ehlen et al. (“Ehlen”) in view of US PGPUB 2009/0211605 to Ahmad (“Ahmad”) and US PGPUB 2015/0167884 A1 to King et al. (“King”).
As to Claim 1, Ehlen discloses a material clearing system for an agricultural machine (Figs. 1-3, Machine Translation of title “Self-propelled agricultural distribution machine i.e. plant protection sprayer, has cleaning device”, the agricultural machine being the entire field sprayer shown in Figs. 1-3), comprising: 	
a frame (Figs. 1-3 #2 “frame”) supported by a plurality of ground engaging wheels (Figs. 1-3 #1 “wheels”); 
a sprayer arrangement (Fig. 1 #9 “spray bar”) supported by at least one boom section relative to the frame (See Fig. 4, #21 includes multiple boom sections, it is understood that the spray bar #9 in Fig. 1 can be a simplified representation of the multiple boom sections of #21 shown in Fig. 4), the at least one boom section being spaced apart from the frame along a direction of travel of the agricultural machine (See Fig. 1 and Annotated Fig. 3, #9 appears to be spaced behind the frame of the agricultural machine which travels forward) the sprayer arrangement comprising a plurality of agricultural product delivery nozzles directed towards a field (Fig. 1 #10 “spray nozzles” which are pointed downwards towards a ground surface that can be considered a field) for spreading agricultural product (Machine Translation Paragraph 0023 “The self-propelled distribution machine according to the 1 - 3 is designed as a crop protection syringe”, “The spray bar 9 At least one hydraulic fluid line is assigned. At this pressure fluid line are in the region of the spray bar 9 at intervals to each other the spray nozzles 10 arranged over which the auszubringende spray is applied”, it is understood that based on the disclosure the spray bar uses the spray nozzles for spraying agricultural product onto a field) selectively supplied from an agricultural product tank (Fig. 1 #5 “liquid tank”) onto the field (See Machine Translation Paragraph 0005), the plurality of agricultural product delivery nozzles being spaced apart along a lateral direction on the at least one boom section (See Machine Translation Paragraph 0023); and 
a fluid supply line (Figs. 1-3 #11 “pipe”) routed along the agricultural machine (See Figs. 1-3, the pipe is routed along the agricultural machine), the fluid supply line comprising a plurality of material clearing nozzles (Machine Translation Paragraph 0025 “The pipe 11 is provided with spaced apart, but not shown, liquid openings, which may be associated with spray nozzles, not shown, provided”) directed towards the agricultural machine for spraying a material clearing fluid onto the agricultural machine (Machine Translation Paragraph 0026, “When the underside of the crop protection sprayer is to be cleaned, clear water from the clear water tank is released via the unillustrated associated pump and line 6 the reciprocating tube 11 the cleaning device 12 supplied, so that clear water from the liquid openings of the pipe 11 emerges and is sprayed against the underside of the field sprayer. As a result, the underside or the lower region of the field sprayer is at least roughly cleaned of adhering plant protection products”, the material clearing fluid is the clear water and it is being sprayed against the field sprayer which is the agricultural machine).
Regarding Claim 1, Ehlen does not disclose comprising an air compressor configured to generate compressed air, wherein the material clearing fluid comprises the compressed air.  Additionally, Ehlen does not disclose wherein the material clearing system comprises a valving arrangement that directs the compressed air from the air compressor to the plurality of material clearing nozzles in a first mode of operation, blocks the compressed air from the air compressor to the plurality of material clearing nozzles in a second mode of operation, and selectively directs the compressed air from the air compressor to the plurality of agricultural product delivery nozzles.  
However, Ahmad discloses a material clearing system (Fig. 4, Title ”System and apparatus for automatic built-in vehicle washing and other operations”) for an agricultural machine (Per Paragraph 0006 the material clearing system is for cars and other vehicles, Per Paragraph 0020 the material system may be installed in farming vehicles and equipment) comprising: 
a frame (See Annotated Fig. 4) supported by a plurality of ground engaging wheels (See Annotated Fig. 4), 
a sprayer arrangement supported by the frame (See Annotated Fig. 4), the sprayer arrangement comprising a plurality of product delivery nozzles (See Annotated Fig. 4) for spreading agricultural product (Per Paragraph 0091 “bug cleaning chemicals may also be utilized as an effective tar and tree sap remover”, thus the bug cleaning chemicals can be considered an agricultural product, furthermore Paragraph 0080 discloses that tanks can be provided with any type of fluid or chemical useful for other systems in the vehicle, which is understood can include agricultural product that is delivered to product delivery nozzles) selectively supplied from an agricultural product tank on to a field (See Paragraphs 0080-0081 disclosing that tanks of various liquids and chemicals can be used for other systems in the vehicle, which can include agricultural product delivery nozzles that deliver agricultural product onto a field, it is also understood that some “bug cleaning chemicals” from “bug cleaning chemical storage tank” #120 can be spread onto a field as a result of being utilized in the material clearing system,  Also See Paragraph 0162 disclosing a GUI that an operator can use to selectively supply the agricultural product, See Paragraph 0256 disclosing that the a controller can be programmed to selectively supply agricultural product);
a fluid supply line (Fig. 10D #1017 “Flexible chemical, water, and air supply line to spray nozzles, Paragraph 0010 “fluid transmission lines”) routed along the agricultural machine (See Annotated Fig. 4 and Fig. 11L), the fluid supply line comprising a plurality of material clearing nozzles directed towards the agricultural machine (See Annotated Fig. 4, Per Paragraphs 0095 and 0234 all nozzles can be used for both rinsing and air drying) for spraying a material clearing fluid onto the agricultural machine (See Fig. 4, Per Paragraph 0106 air can be sprayed for blow drying the vehicle, thus air is a fluid that clears other materials);
an air compressor (Fig. 1A #123 “air compressor”) configured to generate compressed air (See Paragraph 0182), the material clearing fluid comprising the compressed air (See Paragraph 0182, the compressed air is used to remove droplets); and
a valving arrangement (Paragraph 0115 “control valves”) that directs the compressed air from the air compressor to the plurality of material clearing nozzles in a first mode of operation, blocks the compressed air from the air compressor to the plurality of material clearing nozzles in a second mode of operation (See Paragraph 0115, Paragraph 0235, Figure 11L), and selectively directs the compressed air from the air compressor to the plurality of agricultural product delivery nozzles (See Annotated Fig. 4, Paragraphs, 0112, 0115, 0162, 0234, 0235, 0095, and Figure 11L, based on the configuration of the valves, the air compressor, the material clearing nozzles, and the agricultural product delivery nozzles, the programmable material clearing system is capable of operating such that compressed air and the agricultural product can each be supplied to the agricultural product delivery nozzles at the same time or at different times).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the material clearing system of Ehlen as applied above to include an air compressor configured to generate compressed air, wherein the material clearing fluid comprises the compressed air, as taught by Ahmad, for the purpose of blowing off material that is on the agricultural vehicle (See Paragraph 0182).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen such that it comprises a valving arrangement that directs the compressed air from the air compressor to the plurality of material clearing nozzles in a first mode of operation, blocks the compressed air from the air compressor to the plurality of material clearing nozzles in a second mode of operation, and selectively directs the compressed air from the air compressor to the plurality of agricultural product delivery nozzles, as taught by Ahmad, for the purpose of being able to selectively purge the agricultural product delivery nozzles of material (See Paragraphs 0012 and 0235).
Regarding Claim 1, the material clearing system of Ehlen in view of Ahmad as applied above does not disclose wherein each of the plurality of material clearing nozzles extends between a piercing end and an outlet end, the piercing ends of the plurality of material clearing nozzles extending into the fluid supply line when the plurality of material clearing nozzles are installed on the fluid supply line such that the material clearing fluid is directed from the fluid supply line via the piercing ends into the plurality of material clearing nozzles, the material clearing fluid being directed out of the plurality of material clearing nozzles via the outlet ends of the plurality of material clearing nozzles, each of the plurality of material clearing nozzles being retained on the fluid supply line by a clamp (See Ehlen Fig. 3 and Paragraph 0025, specific structure of the material clearing nozzles are not shown or described).
However, King discloses a nozzle (Fig. 1 #100 “fitting” with attached tubing and sprinkler, per paragraph 0049 the fitting #100 can include attached funny pipe and sprinkler, thus making a combination of fitting #100 with attached tubing and sprinkler equivalent to a nozzle) extending between a piercing end (Fig. 1 #150 “insert portion” which per Paragraph 0050 can be pointed for piercing the pipe 101) and an outlet end (Per Paragraphs 0002 and 0004 the fitting can connect to a sprinkler, thus the outlet end is a fluid outlet of the sprinkler), the piercing end of the nozzle extending into a fluid supply line (Fig. 1 #”pipe”, See Paragraph 0041) when the nozzle is installed on the fluid supply line (See Fig. 1) such that fluid (Per Paragraph 0041 the fluid can be liquid or gas) is directed from the fluid supply line via the piercing end into the nozzle (See Paragraph 0049), the fluid being directed out of the nozzle via the outlet end of the nozzle (See Paragraphs 0002, 0004, and 0049, the fluid is directed out of a sprinkler of the nozzle), the nozzle being retained on the fluid supply line by a clamp (Fig. 1 #108 “clamp”, See Paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen in view of Ahmad as applied above to utilize nozzles of King as the material clearing nozzles, as doing so would yield the predictable result of being able to fluidly attach and secure the material clearing nozzles to the fluid supply line at any desired location and orientation on the fluid supply line (See Paragraphs 0041 and 0061).   
As to Claim 7, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, King further discloses wherein a material clearing nozzle of the plurality of material clearing nozzles comprises a neck (Paragraph 0049 “funny pipe”) configured to direct the material clearing nozzle in a plurality of directions and maintain a given direction of the plurality of directions (See Paragraph 0049 disclosing that 148, which is opposite of the piercing end, can attach to a device that is a sprinkler with funny pipe.  Funny pipe is a type of tubing that is understood to maintain a form when bent). 
As to Claim 10, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, Ahmad further discloses comprising a port configured to receive air, wherein the valving arrangement is configured to block the port in a first mode of operation and direct air from the port to the plurality of material clearing nozzles in a second mode of operation (Per Paragraph 0167 it is understood that the air compressor has a port that receives air and valves that block the port in a first mode of operation and direct air from the port to the plurality of material clearing nozzles in a second mode of operation).
As to Claim 14, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, Ahmad further discloses comprising an input source (Paragraph 0087 “GUI and controller to provide commands”) and a processor (Paragraph 0086 “microprocessor”) executing a program stored in a non-transient medium to receive a selection from the input source and activate a flow of material clearing fluid in the fluid supply line following the selection (Paragraph 0262).
As to Claim 22 in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, Ahmad further discloses wherein the air compressor is onboard the agricultural machine (Paragraph 0012 “built in air compressor”, also See Paragraphs 0022 and 0167).
As to Claim 23, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, King further discloses wherein one or more of the plurality of material clearing nozzles includes a flexible neck section (Paragraph 0059 “funny pipe”) between the piercing and outlet ends, the flexible neck section being resilient to hold a shape, the shape of the flexible neck section being adjustable by a user to redirect the outlet end of the respective material cleaning nozzle (See Paragraph 0049 disclosing that 148, which is opposite of the piercing end, can attach to a device, which is a sprinkler having an outlet end, with funny pipe.  Funny pipe is a type of tubing that is understood to maintain a form when bent and can redirect the direction of material clearing nozzles).

Claims 2-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen in view of Ahmad, King, and US Patent 9,950,584 to Slawson (“Slawson”). 
Regarding Claim 2, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, Ehlen does not disclose comprising a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed towards the hydraulic manifold.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural machine (Col. 7 Lines 42-55, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized hydraulic fluid to a hydraulic controller 60 that regulates fluid flow between the pump 56 and the hydraulic actuator sections 54 associated with the support assemblies via a plurality of hydraulic transfer lines 62. The hydraulic controller 60 may include, for example, a hydraulic manifold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above to include a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural machine, as taught by Slawson, since doing so would assist a driver in directing the agricultural machine in an intended direction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed towards any component of the vehicle susceptible to being covered in agricultural product such as pesticides, including the hydraulic manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the hydraulic manifold could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent wear over time due to being covered in agricultural product.
Regarding Claim 3, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, Ehlen does not disclose comprising an electric manifold for controlling electronic valves for propulsion or steering of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed towards the electric manifold.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising an electric manifold for steering of the agricultural machine (Col. 7 Lines 42-44, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both”, Col. 8 Lines 10-18 “It will be appreciated that various different types of technology may be used to actuate the support assemblies 22. Thus, while the various actuators are illustrated and described herein as hydraulic actuators, it will be understood that other types of actuators may be used in place of, or in connection with, the hydraulic actuators without departing from the spirit or scope of the invention. By way of example, electro-mechanical actuators may be used in place of at least some of the hydraulic actuators illustrated”, it is understood that electro-mechanical actuators used for a control system include an electric manifold for controlling electronic valves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above to include an electric manifold for controlling electronic valves for steering of the agricultural machine, as taught by Slawson, since doing so would assist a driver in directing the agricultural machine in an intended direction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed towards any component of the vehicle susceptible to being covered in agricultural product such as pesticides, including the electric manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the electric manifold could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent wear over time due to being covered in agricultural product.
Regarding Claim 4, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, Ehlen and Ahmad do not disclose comprising a pneumatic manifold for controlling compressed air for suspension of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed towards the pneumatic manifold.
However, Slawson discloses Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a manifold for controlling suspension of the agricultural machine (Col. 7 Lines 42-55 “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized hydraulic fluid to a hydraulic controller 60 that regulates fluid flow between the pump 56 and the hydraulic actuator sections 54 associated with the support assemblies via a plurality of hydraulic transfer lines 62. The hydraulic controller 60 may include, for example, a hydraulic manifold or similar device”, the actuator for adjusting the height of the device being the means for controlling suspension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above to include a manifold for controlling suspension of the agricultural machine, as taught by Slawson, since doing so would assist a user in lifting the agricultural machine as needed to apply agricultural product at a certain height.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manifold of Slawson be a pneumatic manifold, as Slawson discloses using a “hydraulic manifold or similar device” (Col. 7 Line 55), and pneumatic manifolds were well known to be used in the field of vehicle suspension before the effective filing date of the claimed invention.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed towards any component of the vehicle susceptible to being covered in agricultural product such as pesticides, including the manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the manifold for controlling suspension could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent wear over time due to being covered in agricultural product.
As to Claim 5, in reference to the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above, Ehlen further discloses wherein the frame comprises front and rear frame members (See Annotated Fig. 3), each extending from a left side to a right side of the frame, and left (0 1347474. DOC /2 )8Docket No. 55271 (1016.591)and right frame members, each extending from a front side to a rear side of the frame (See Annotated Fig. 3).
Regarding Claim 5, Ehlen does not disclose wherein a material clearing nozzle of the plurality of material clearing nozzles is directed towards a weldment between the front and left frame members, a weldment between the front and right frame members, a weldment between the rear and left frame members, or a weldment between the rear and right frame members.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a portion of a frame that is connected via weldment (Col. 17 Lines 1-2, “The chassis attachment component 202 may be a single casting or weldment”) and it was well understood by one of ordinary skill in the art before the effective filing date of the claimed invention that frames can be assembled using welds.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen in view of Ahmad and King as applied to Claim 1 above to include weldments on the frame, as taught by Slawson, for the purpose of assembling the frame using a known technique.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed towards any component of the vehicle susceptible to being covered in agricultural product such as pesticides, a weldment between the front and left frame members, a weldment between the front and right frame members, a weldment between the rear and left frame members, and/or a weldment between the rear and right frame members, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and weldments on the frame could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent degradation over time due to being covered in agricultural product.
As to Claim 20, Ehlen discloses a material clearing system for a self-propelled agricultural applicator (Figs. 1-3, Machine Translation of title “Self-propelled agricultural distribution machine i.e. plant protection sprayer, has cleaning device”), the material clearing system comprising: 
a frame (Figs. 1-3 #2 “frame”) supported by a plurality of ground engaging wheels (Figs. 1-3 #1 “wheels”); 
a sprayer arrangement (Fig. 1 #9 “spray bar”) supported by the frame, the sprayer arrangement comprising a plurality of agricultural product delivery nozzles (Fig. 1 #10 “spray nozzles”) for spreading agricultural product (Machine Translation Paragraph 0023 “The self-propelled distribution machine according to the 1 - 3 is designed as a crop protection syringe”, “The spray bar 9 At least one hydraulic fluid line is assigned. At this pressure fluid line are in the region of the spray bar 9 at intervals to each other the spray nozzles 10 arranged over which the auszubringende spray is applied”, it is understood that based on the disclosure the spray bar uses the spray nozzles for spraying agricultural product onto a field) selectively supplied from an agricultural product tank (Fig. 1 #5 “liquid tank”) onto a field (See Machine Translation Paragraph 0005); and
a fluid supply line (Figs. 1-3 #11 “pipe”) routed along the self-propelled agricultural applicator  (See Figs. 1-3, the pipe is routed along the self-propelled agricultural applicator), the fluid supply line comprising a plurality of material clearing nozzles (Machine Translation Paragraph 0025 “The pipe 11 is provided with spaced apart, but not shown, liquid openings, which may be associated with spray nozzles, not shown, provided”) for spraying a material clearing fluid onto the self-propelled agricultural applicator (Machine Translation Paragraph 0026, “When the underside of the crop protection sprayer is to be cleaned, clear water from the clear water tank is released via the unillustrated associated pump and line 6 the reciprocating tube 11 the cleaning device 12 supplied, so that clear water from the liquid openings of the pipe 11 emerges and is sprayed against the underside of the field sprayer. As a result, the underside or the lower region of the field sprayer is at least roughly cleaned of adhering plant protection products”).
Regarding Claim 20, Ehlen as applied above does not disclose comprising a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the self-propelled agricultural applicator, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed towards the hydraulic manifold.
However, Slawson discloses an agricultural applicator (Fig. 1 #10 “applicator”) comprising a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural applicator (Col. 7 Lines 42-55, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized hydraulic fluid to a hydraulic controller 60 that regulates fluid flow between the pump 56 and the hydraulic actuator sections 54 associated with the support assemblies via a plurality of hydraulic transfer lines 62. The hydraulic controller 60 may include, for example, a hydraulic manifold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen as applied above to include a hydraulic manifold for distributing hydraulic fluid for steering of the self-propelled agricultural applicator, as taught by Slawson, since doing so would assist in directing the self-propelled agricultural applicator in an intended direction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed towards any component of the self-propelled agricultural applicator susceptible to being covered in agricultural product such as pesticides, including the hydraulic manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the self-propelled agricultural applicator (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the hydraulic manifold could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent wear over time due to being covered in agricultural product.
Regarding Claim 20, Ehlen in view of Slawson as applied above does not disclose wherein the material clearing system comprises a valving arrangement that directs the material clearing fluid to the plurality of material clearing nozzles in a first mode of operation, blocks the material clearing fluid from the plurality of material clearing nozzles in a second mode of operation, and selectively directs material clearing fluid to the plurality of agricultural product delivery nozzles, wherein the material clearing fluid comprises compressed air generated by an air compressor.  
However, Ahmad discloses a material clearing system (Fig. 4, Title ”System and apparatus for automatic built-in vehicle washing and other operations”) for an agricultural applicator (Per Paragraph 0006 the material clearing system is for cars and other vehicles, Per Paragraph 0020 the material system may be installed in farming vehicles and equipment) comprising: 
a frame (See Annotated Fig. 4) supported by a plurality of ground engaging wheels (See Annotated Fig. 4);
a sprayer arrangement supported by the frame (See Annotated Fig. 4), the sprayer arrangement comprising a plurality of product delivery nozzles (See Annotated Fig. 4) for spreading agricultural product (Per Paragraph 0091 “bug cleaning chemicals may also be utilized as an effective tar and tree sap remover”, thus the bug cleaning chemicals can be considered an agricultural product, furthermore Paragraph 0080 discloses that tanks can be provided with any type of fluid or chemical useful for other systems in the vehicle, which is understood can include agricultural product that is delivered to product delivery nozzles) selectively supplied from an agricultural product tank onto a field (See Paragraphs 0080-0081 disclosing that tanks of various liquids and chemicals can be used for other systems in the vehicle, which can include agricultural product delivery nozzles that deliver agricultural product onto a field, it is also understood that some “bug cleaning chemicals” from “bug cleaning chemical storage tank” #120 can be spread onto a field as a result of being utilized in the material clearing system,  Also See Paragraph 0162 disclosing a GUI that an operator can use to selectively supply the agricultural product, See Paragraph 0256 disclosing that the a controller can be programmed to selectively supply agricultural product); 
a fluid supply line (Fig. 10D #1017 “Flexible chemical, water, and air supply line to spray nozzles, Paragraph 0010 “fluid transmission lines”) routed along the agricultural applicator (See Annotated Fig. 4 and Fig. 11L), the fluid supply line comprising a plurality of material clearing nozzles (See Annotated Fig. 4, Per Paragraphs 0095 and 0234 all nozzles can be used for both rinsing and air drying) for spraying a material clearing fluid onto the agricultural applicator (See Fig. 4, Per Paragraph 0106 air can be sprayed for blow drying the vehicle, thus it is understood that the air is a fluid that clears other materials); and
a valving arrangement (Paragraph 0115 “control valves”) that directs the material clearing fluid to the plurality of material clearing nozzles in a first mode of operation (See Paragraph 0115, Paragraph 0235, Figure 11L), blocks the material clearing fluid from the plurality of material clearing nozzles in a second mode of operation, and selectively directs material clearing fluid to the plurality of agricultural product delivery nozzles (See Annotated Fig. 4, Paragraphs, 0112, 0115, 0162, 0234, 0235, 0095, and Figure 11L, based on the configuration of the valves, the air compressor, the material clearing nozzles, and the agricultural product delivery nozzles, the programmable material clearing system is capable of operating such that compressed air and the agricultural product can each be supplied to the agricultural product delivery nozzles at the same time or at different times), 
wherein the material clearing fluid comprises compressed air (See Paragraph 0182) generated by an air compressor (Fig. 1A #123 “air compressor”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the material clearing system of Ehlen in view of Slawson as applied above to have an air compressor configured to generate compressed air, wherein the material clearing fluid comprises the compressed air, as taught by Ahmad, for the purpose of blowing material off of the agricultural vehicle (See Paragraph 0182).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen in view of Slawson as applied above such that it comprises a valving arrangement that directs the material clearing fluid to the plurality of material clearing nozzles in a first mode of operation, blocks the material clearing fluid from the plurality of material clearing nozzles in a second mode of operation, and selectively directs material clearing fluid to the plurality of agricultural product delivery nozzles, as taught by Ahmad, for the purpose of being able to selectively purge the agricultural product delivery nozzles of material (See Paragraphs 0012 and 0235).
Regarding Claim 20, the material clearing system of Ehlen in view of Ahmad and Slawson as applied above does not disclose wherein each of the plurality of material clearing nozzles extends between a piercing end and an outlet end, the piercing ends of the plurality of material clearing nozzles extending into the fluid supply line when the plurality of material clearing nozzles are installed on the fluid supply line such that the material clearing fluid is directed from the fluid supply line via the piercing ends into the plurality of material clearing nozzles, the material clearing fluid being directed out of the plurality of material clearing nozzles via the outlet ends of the plurality of material clearing nozzles, each of the plurality of material clearing nozzles being retained on the fluid supply line by a clamp.
However, King discloses a nozzle (Fig. 1 #100 “fitting” with attached tubing and sprinkler, per paragraph 0049 the fitting #100 can include attached funny pipe and sprinkler, thus a combination of #100 with attached tubing and sprinkler is equivalent to a nozzle) extending between a piercing end (Fig. 1 #150 “insert portion” which per Paragraph 0050 can be pointed for piercing the pipe 101) and an outlet end (Per Paragraphs 0002 and 0004 the fitting can connect to a sprinkler, thus the outlet end is a fluid outlet of the sprinkler), the piercing end of the nozzle extending into a fluid supply line (Fig. 1 #”pipe”, See Paragraph 0041) when the nozzle is installed on the fluid supply line (See Fig. 1) such that fluid (Per Paragraph 0041 the fluid can be liquid or gas) is directed from the fluid supply line via the piercing end into the nozzle (See Paragraph 0049), the fluid being directed out of the nozzle via the outlet end of the nozzle (See Paragraphs 0002, 0004, and 0049, the fluid is directed out of a sprinkler of the nozzle), the nozzle being retained on the fluid supply line by a clamp (Fig. 1 #108 “clamp”, See Paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system of Ehlen in view of Ahmad and Slawson as applied above to utilize nozzles of King as the material clearing nozzles, as doing so would yield the predictable result of being able to fluidly attach and secure the material clearing nozzles to the fluid supply line at any desired location and orientation on the fluid supply line (See Paragraphs 0041 and 0061).   

    PNG
    media_image1.png
    520
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1215
    1117
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not found persuasive.
Regarding Claims 1 and 15, applicant argues that Ahmad only suggests that nozzles of the washing system are directed towards cleaning the vehicle, and does not suggest separate nozzles configured for spreading agricultural product onto a field, and that at best the combination of Ehlen and Ahmad would teach modifying Ehlen to have a valving arrangement that can be controlled to independently supply the different nozzle assemblies of the pipes 11 of Fig. 6 of Ehlen directed toward the underside of the vehicle with compressed air from an air compressor, not a valving arrangement configured to direct compressed air to both the spray nozzles of the pipe 11 directed toward the vehicle and top the spray nozzles 10 directed toward the field.
This argument is not found persuasive, because Ahmad teaches using a material clearing system on agricultural vehicles and equipment (See Paragraph 0020).  Furthermore, Ahmad teaches having additional tanks provided with the material clearing system with any type of fluid or chemical useful in other facets of the system (See Paragraph 0080), which is understood can include a tank containing agricultural product for a boom when the material clearing system is used with an agricultural vehicle.  Additionally, Ahmad does not limit which nozzles air is provided to (See Paragraph 0234).  Therefore Ahmad teaches using a valving arrangement to selectively provide compressed air to material clearing nozzles and agricultural product delivery nozzles for the purpose of blowing off material that is on the agricultural vehicle (See Paragraph 0182) and being able to selectively purge the agricultural product delivery nozzles of material (See Paragraphs 0012 and 0235).
Applicant’s additional arguments with respect to Claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed towards KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752
July 20, 2022                     

/CHEE-CHONG LEE/               Primary Examiner, Art Unit 3752
July 20, 2022